1 Reported in 211 N.W. 2.
Convicted of the unlawful manufacture of intoxicating liquor, defendant appeals from an order denying his motion for a new trial. The sole claim for defendant is that the evidence was insufficient to prove his guilt. We cannot agree. A mere reading of the record makes it impossible for us to see how any conclusion could be reached other than that defendant is guilty as charged.
The case is clearly distinguishable from State v. Coope,163 Minn. 160, 203 N.W. 595. There, as here, the mash and still were found in a two-story dwelling. In the Coope case the circumstances referred to in the opinion left considerable doubt as to whether defendant was actually in charge of or had anything to do with the second story and the manufacture there of the liquor. In the instant case similar absolving circumstances are wholly absent and the evidence such as to prove very satisfactorily that defendant and no one else was operating the still found in the second story bath room, the only one in the house. There was no evidence, aside from the ludicrous story told by defendant himself, that anyone else occupied *Page 281 
the second story. His evidence is characterized by his statement that when he had occasion to use the accessories of toilet or bath he had to repair to an apartment seven or eight blocks distant. The absurdity of that story dawned on him apparently as soon as it was told and he then said that for "bath accommodations" they depended upon "neighbors next door." He didn't even know that there was a bath room upstairs and, although his olfactory nerves are unimpaired. didn't even detect the smell of the mash, although it was so strong that others perceived it easily before entering the house. The appeal is wholly lacking in merit.
Order affirmed.